ORDER
Thomas P. Agresti, Judge, United States Bankruptcy Court
AND NOW, this 22nd day of August, 2017, for the reasons set forth in the Memorandum Opinion filed this date at Doc. No. 88. it is ORDERED, ADJUDGED and DECREED that,
(1) The Expedited Motion to Dismiss Chapter 11 Bankruptcy Petition (“Motion”) filed by Citizens and Northern Bank at Doc. No. 17 is GRANTED, and the case is DISMISSED effective September 6, 2017.
*614(2) If on or before September 5, 2017, the Debtor files a motion for reconsideration that calls into question the “fitness” of Shaner Holding Company to serve as the Receiver of the Debtor by reason of bias, dereliction of duty, or some other ground that creates an improper impediment to the Debtor’s ability to access the Bankruptcy Court as described in the above referenced Memorandum Opinion, the Court may further delay the effectiveness of the dismissal and schedule an evidentia-ry hearing limited to the issues raised in such motion.